Appeal by the defendant from a judgment of the Supreme Court, Westchester County (West, J.), rendered October 23, 1992, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We find, contrary to the defendant’s contention, that, based upon this record, he was not denied the effective assistance of counsel at his suppression hearing (see, People v Hayes, 186 AD2d 268). Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.